          Case 5:20-cv-00445-G Document 31 Filed 03/11/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MARCEL MALACHOWSKI,                            )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-20-445-G
                                               )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
       Respondent.                             )

                                          ORDER

       Petitioner Marcel Malachowski, a federal prisoner, initiated this action by

submitting a petition for writ of habeas corpus under 28 U.S.C. § 2241. See Pet. (Doc. No.

1). In accordance with 28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge

Shon T. Erwin for preliminary review.

       On December 14, 2020, Petitioner filed a “Motion to Voluntarily Dismiss § 2241

Petition,” requesting that his Petition be dismissed. See Doc. No. 27. On December 31,

2020, Judge Erwin issued a Report and Recommendation (“R. & R.,” Doc. No. 28)

recommending that the Motion be granted and that this action be dismissed without

prejudice. In the R. & R., Judge Erwin advised Petitioner of his right to object to the Report

and Recommendation by January 19, 2021. Judge Erwin also advised that a failure to

timely object would constitute a waiver of the right to appellate review of the factual

findings and legal conclusions contained in the R. & R.

       The R. & R. has been mailed to Petitioner at three separate facilities, and there is no

indication on the docket that any mailing was not received. As of this date, Petitioner has
          Case 5:20-cv-00445-G Document 31 Filed 03/11/21 Page 2 of 2




not submitted any objection to the R. & R. or sought leave for additional time to do so.

                                     CONCLUSION

       Accordingly, the R. & R. (Doc. No. 28) is ADOPTED in its entirety. Petitioner’s

Motion to Voluntarily Dismiss § 2241 Petition (Doc. No. 27) is GRANTED, and this matter

shall be and is DISMISSED WITHOUT PREJUDICE. This disposition renders all other

pending matters MOOT.

       IT IS SO ORDERED this 11th day of March, 2021.




                                             2
